Exhibit 10.1

AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT

This Amendment No. 1 to Executive Employment Agreement (this “Amendment”) is
entered into by and between Spark Networks, Inc., a Delaware Corporation
(“Company”), and Gregory R. Liberman (“Executive”).

A. The Company and Employee entered into that certain Executive Employment
Agreement dated April 11, 2011 (the “Agreement”) pursuant to which the Executive
would be employed by the Company as President and Chief Executive Officer.
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Agreement.

B. The Company and the Employee wish to amend the Agreement pursuant to the
terms of Section 13 thereof to reflect the following: (1) an increase in
Executive’s Base Salary from $325,000 to $375,000 and (2) an increase in
Executive’s Target Annual Bonus from $225,000 to $250,000.

The parties agree as follows:

1. Effective Date. The effective date of this Amendment shall be January 1, 2013
(the “Amendment Effective Date”).

2. Base Salary. As of the Amendment Effective Date, all references to the Base
Salary throughout the Agreement and as contained in Section 4.1 thereof shall
mean three hundred seventy-five thousand dollars ($375,000).

3. Target Annual Bonus. As of the Amendment Effective Date, all references to
the Target Annual Bonus throughout the Agreement and as contained in Section 4.2
thereof shall mean two hundred fifty thousand dollars ($250,000).

4. No Other Changes in Terms and Conditions of Agreement. Except as specifically
set forth in this Amendment, all of the terms and conditions of the Agreement
shall remain in full force and effect.

5. Interpretation; Construction. This Amendment and the Executive Employment
Agreement shall be read together as a single, integrated agreement. The headings
set forth in this Amendment are for convenience only and shall not be used in
interpreting this Amendment. This Amendment has been drafted by legal counsel
representing the Company, but Executive has participated in the negotiation of
its terms. Furthermore, Executive acknowledges that Executive has had an
opportunity to review and revise the Amendment and have it reviewed by legal
counsel, if desired, and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Amendment.



--------------------------------------------------------------------------------

THE PARTIES TO THIS AMENDMENT HAVE READ THE FOREGOING AMENDMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AMENDMENT ON THE DATES SHOWN BELOW.

 

GREGORY R. LIBERMAN

/s/ Gregory R. Liberman

Dated: December 20, 2012 SPARK NETWORKS, INC

/s/ Michael Kumin

Michael Kumin Chairman of the Board of Directors Dated: December 20, 2012

 

- 2 -